DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted August 6, 2021 and November 5, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 5, 23, 24 are objected to because of the following informalities:  
Claim 5, line 4 recites “the shaft” which lacks proper antecedent basis. Changing the word “the” to “a” would properly introduce the feature.
Claim 23, line 2 recites “the area” which lacks proper antecedent basis. The word “the” should be changed to “a” to properly introduce the feature.
Claim 24, lines 2-3 recite “the base of a bearing recess or at the base of the bearing bushing” and the word “the” before “base” in both instances should be changed to “a” to properly introduce the two different bases. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 does not include a transitional phrase, which makes the scope of the claim unclear since it is unclear which features are included in the claim (see MPEP §2111.03 for further clarification). If the word “with” in line 2 was changed to “comprising”, then the rejection would be overcome. The examiner notes the phrase “for a pump impeller of a radial pump” would then be in the preamble of the claim and would be considered an intended use. 
	Claims 2-25 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 4, line 2 recites “i.e., with a larger area” which renders the claim indefinite since it is unclear if the limitation is required by the claim or not. 
	Claim 7, lines 1-2 recite “the holding portion” and line 2 recites “the friction portion” however neither claim 1 nor claim 7 introduce “a holding portion” or “a friction portion” and therefore the features lack antecedent basis. Claim 6 introduces “a friction portion” and “a holding portion” and it appears the dependency of claim 7 may be incorrect.
	Claim 8, line 4 recites “particularly is pivotable against the first spring means” and it is unclear if this limitation is a merely a preferred embodiment or is required by the claim.  
	Claim 9, lines 1-2 recite “the angle α” which lacks proper antecedent basis. Neither claim 1 nor claim 9 introduce “an angle α”. The examiner notes claim 8 introduces “an angle α” and it appears the dependency of claim 9 may be incorrect.
	Claim 10, line 3 recites “normally occurring axial support forces” and it is unclear what scope is covered by “normally occurring” axial support forces. Neither the claim nor the specification provide an explanation for what is meant by “normally occurring”. Paragraph 39 of the specification recites the same language as the claim, but does not further elaborate on the meaning. The examiner notes paragraph 40 refers to “normal use” in relation to a “suitable spring stiffness levels” where necessary angled shifting is possible and full-surface angle offset-free contact between the two friction surfaces takes place, and the friction moment-imposed turning moment is supported at the swivel body head. However, the description in paragraph 40 does not clearly define the “normally occurring axial support forces”. 
	The claim 10, lines 7-8 recite “i.e., at least one abutment without an angular offset of the two friction surfaces takes place” and it is unclear if this limitation is required, which makes the scope of the claim unclear.
	Claim 11, lines 2-3 recite “a spherical or cap-shaped, particularly a spherical-cap-shaped, support element” and the word “particularly” makes it unclear if the spherical-cap-shaped embodiment is a preferred embodiment or required by the claim. If the word “particularly” was deleted, then the scope would be clear. 
	Claim 13, lines 1-2 and line 4 recite “the holding portion” which lacks proper antecedent basis. Neither claim 1 nor claim 13 introduce “a holding portion”. The examiner notes claim 6 introduces “a holding portion”. It appears the dependency of claim 13 may be incorrect.
	Claim 13, line 3 recites “a plurality of first spring means” and claim 1 previously introduced a “first spring means”, and it is unclear if the “first spring means” of claim 1 is included in the plurality of claim 13.  
	Claim 14, line 2 recites “the holding portion” which lacks proper antecedent basis. Neither claim 1 nor claim 14 introduce “a holding portion”. The examiner notes claim 6 introduces “a holding portion”. It appears the dependency of claim 14 may be incorrect.
	Claim 15, lines 1-3 recite “wherein at least the first spring means or the first spring means and the support element are integrally formed as a bearing bushing” which raises two issues. 
First, it is unclear what is meant by “at least”. The two options of “the first spring means” or “the first spring means and the support element” being formed as a bearing bushing appear to be mutually exclusive because the first spring means is included in both options and would be how to use them together. Therefore, it is unclear what scope is meant by “at least”.
	Second, “the support element” lacks antecedent basis. Neither claim 1 nor claim 15 introduce “a support element”. The examiner notes claim 11 introduces a “support element”. It appears the dependency of claim 15 may be incorrect.
	Claim 16, lines 1-2 recite “the support element” which lacks proper antecedent basis. Neither claim 1 nor claim 16 introduce “a support element”. The examiner notes claim 11 introduces a “holding portion”. Lines 2-3 refer to “the bearing bushing” which similarly lacks antecedent basis. Claim 15 introduces “a bearing bushing” however claim 16 depends from claim 1. If claim 1 was amended to introduce both “a support element” and “a bearing bushing”, then the rejection would be overcome.
	Claim 17, lines 2-3 recite “the holding portion” which lacks proper antecedent basis. Neither claim 1 nor claim 17 introduce “a holding portion”. The examiner notes claim 6 introduces “a holding portion”. It appears the dependency of claim 17 may be incorrect.
	Claim 18, lines 1-3 states “wherein the swivel head body is held for conjoint rotation in a rotation direction around a longitudinal axis” which raises multiple issues. First, the limitation does not clarify with what other component the swivel head body is in conjoint rotation. Second, based on the limitation from claim 1 stating the non-rotating friction surface is allocated on the swivel head body, the swivel head body should not rotate; otherwise the friction surface would not be “non-rotating”. The examiner notes paragraph 15 refers to the swivel head body as being fixed such that unintentional conjoint rotation is prevented. However, paragraphs 46 and 90 refer to the swivel head body having conjoint rotation with the spring means. It appears claim 18 was intended to refer to the swivel head body having conjoint rotation with the first spring means, however the limitation appears to conflict with claim 1. The examiner respectfully requests the applicant review the claims to ensure incompatible features from separate embodiments have not been claimed together. 
	Claim 21, line 1 recites “the rotary bushing” which lacks proper antecedent basis. Claim 21 depends from claim 19, which depends from claim 1, however none of claims 1, 19, or 21 introduces “a rotary bushing”. Claim 5 introduces “a rotary bushing”, however claim 19 introduces the “radial pump” to which claim 21 refers. If claim 1 was amended to introduce “a rotary bushing”, then the rejection of claim 21 would be overcome.
	Claim 22 similarly recites “the rotary bushing” which renders the claim indefinite for the same reason. 
	Claim 24, line 1 refers to “the support element” and lines 23-24 recite “the bearing bushing” which both raise the same issue. The “support element” is introduced in claim 11, however claim 24 depends from claim 19 which depends from claim 1. The “bearing bushing” is introduced in claim 15. 

Allowable Subject Matter
Claims 1-25 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach an axial sliding bearing having a rotating friction surface and a non-rotating friction surface allocated to a swivel head body, the swivel head body being axially supported via an axial support surface and radially supported by means of first spring means as recited in claim 1. The nearest prior art is US 10,830,242 to Ehrsam which teaches a radial pump comprising a bearing with a first rotating, frictional surface (upper surface of 24”) which abuts against a second non-rotating frictional surface (lower surface of 25”), however the non-rotating frictional surface is on a hollow cylinder in a support element, and not on a swivel head body. The next nearest prior art is US 10,348,157 to Ehrsam which teaches a spherical slide bearing (47) having a rotating friction surface which abuts against the friction surface of a spherical counter bearing (48). The prior art of record fails to teach the swivel head body. 
	Claims 2-25 depend from claim 1 and contain its limitations, and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,439,845 to Veres teaches a radial pump having a bearing on a support element at the inlet side of the pump. US 4,865,529 to Sutton et al teaches a radial pump having a bearing with a rotating friction surface on a support element at the inlet side of the pump. US 2014/0072414 to Koegel teaches a radial pump having a bearing on a support element, where the bearing has a convex or concave friction surface which abuts against a non-rotating friction surface on a support element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799